department of the treasury u ox z ‘3 internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list aug control number legend taxpayer individual a ira b financial_institution c account d individual e financial advisor amount amount amount dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by a facsimile dated date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from your individual_retirement_account ira b maintained with financial_institution c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of the distribution of amount from ira b represents that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to mistakes made by an assistant for financial advisor a full service financial service firm taxpayer is the surviving_spouse of individual a who maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c taxpayer is the spousal beneficiary of ira b taxpayer represents that individual a passed away on following the death of her spouse financial advisor representatives furnished taxpayer with advice concerning ira b including the need for her to withdraw amount to meet her required_minimum_distribution an assistant for financial advisor was instructed to complete the necessary forms for taxpayer to receive her initial required_minimum_distribution amount however instead of preparing a form for the required_minimum_distribution only the assistant incorrectly requested that the entire account balance amount be transferred from ira b to account d a non-ira account also with financial_institution c taxpaver sioned asset movement authorization and ira distribution request forms on taxpayer did not receive a check amount was transferred directly into account d the error was discovered when taxpayer received a form 1099-r for showing the taxable_distribution of amount amount remains in account d and has not been used for any purpose not knowledgeable about the tax laws relating to iras taxpayer relied on financial advisor to ensure her finances were maintained in good order for her benefit taxpayer had no reason to question the forms requesting the distribution of the entire account balance in ira b given the professional expertise of financial advisor taxpayer only intended to withdraw her required_minimum_distribution amount for the year tax individual e a principal and part owner of financial advisor submitted an affidavit dated date stating that the distribution of amount was clearly an error on the part of financial advisor and the taxpayer never intended to withdraw the entire balance of ira b based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount amount minus amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers d e a sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer is consistent with her assertion that her tailure to accomplish a timely rollover of amount was caused by mistakes made by an employee of financial advisor resulting in amount being deposited into a non-ira account therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution no more than amount will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion 1s expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power of attomey on file in this office if you wish to inquire about this ruling please contact identification_number at sincerely yours carlen fh luattins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
